     Case: 1:15-cv-01046-SO Doc #: 307 Filed: 04/20/20 1 of 3. PageID #: 6668




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION




UNITED STATES OF AMERICA,                        )    CASE NO.: 1:15-CV-01046
                                                 )
               Plaintiff,                        )
                                                 )    JUDGE SOLOMON OLIVER, JR.
       vs.                                       )
                                                 )    NOTICE REGARDING PROPOSED
CITY OF CLEVELAND                                )    POSTPONEMENT OF BIENNIAL
                                                 )    COMMUNITY SURVEY DUE TO
               Defendant.                        )    COVID-19 PANDEMIC
                                                 )
                                                 )


                                           I.        NOTICE

       Pursuant to paragraphs 361, 363, and 364 of the Consent Decree, the Monitoring Team has

the responsibility for and plans to coordinate a survey of community attitudes about the Cleveland

Division of Police. Under the terms of the current Monitoring Plan, this survey was to be

conducted in the Spring of 2020. To satisfy these obligations, the Monitoring Team readied the

necessary materials and secured the availability of the contractor.

        In light of the current public health situation, the Monitoring Team has needed to re-assess

the feasibility of conducting the survey and believes that it is prudent to postpone the associated

deadlines. The current environment risks making response rates and overall attitudes atypical and

unsuited to comparison over time. The Parties and Monitoring Team concur that it is appropriate
     Case: 1:15-cv-01046-SO Doc #: 307 Filed: 04/20/20 2 of 3. PageID #: 6669



to postpone the survey at this time until the community and public health environment ensures that

the data collected will be sufficiently reliable.

                                         II.        CONCLUSION

        In light of the COVID-19 pandemic and its impacts, the Monitor respectfully requests that

the Court approve the postponement of the community survey until the community and public

health environment ensures that the data collected will be sufficiently reliable.



                                                         Respectfully submitted,



                                                         /s/ Hassan Aden

                                                         HASSAN ADEN
                                                         Monitor
                                                         The Aden Group LLC
                                                         8022 Fairfax Road
                                                         Alexandria, VA 22308
                                                         Tel: (571) 274-7821
                                                         Email: aden@theadengroup.com




                                                     2
    Case: 1:15-cv-01046-SO Doc #: 307 Filed: 04/20/20 3 of 3. PageID #: 6670



                              CERTIFICATE OF SERVICE

      I hereby certify that on April 20, 2020, I served the foregoing document entitled NOTICE

REGARDING PROPOSED POSTPONEMENT OF BIENNIAL COMMUNITY SURVEY

DUE TO PANDEMIC via the court’s ECF system to all counsel of record.




                                                 /s/ Ayesha Hardaway
                                                 AYESHA HARDAWAY




                                             3
